89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John RUST;  Otha Hart;  Jerry Bussard;  James Wichman, Appellants,Leslie BUSSARD, Plaintiff,William DURAND, Appellant,Gary DURAND, Plaintiff,Robert SAMS;  Colin Allen;  James Harlow;  Terrence Tager;Robert Costello, Appellants,Roy LYMAN, Plaintiff,v.Harold W. CLARKE, Individually and as Director of NebraskaDepartment of Correctional Services;  Gary Grammer,Individually and as Assistant Director of Adult Institutionsfor the Nebraska Department of Correctional Services;  FrankX. Hopkins, Individually and as Warden of the Nebraska StatePenitentiary;  Robert Houston, Individually and as DeputyWarden of the Nebraska State Penitentiary;  Mark W. Rosenau,Individually and as the Protestant Chaplain and Head of theReligion Department for the State of Nebraska;  Dean Naylor,Individually and as the Major for Custody Force for theNebraska State Penitentiary;  Mario Peart, Individually andas Associate Warden/External Operations for the NebraskaState Penitentiary;  Kathleen R. Taylor, Individually and asFood Service Director for the Nebraska State Penitentiary;Mike Kenney, Individually and as Deputy Warden of the NEState Penitentiary, Appellees.
No. 95-2323.
United States Court of Appeals, Eighth Circuit.
Submitted May 7, 1996.Filed May 10, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John Rust and other prisoners at the Nebraska State Penitentiary (NSP), practitioners of the Asatru religion, filed this 42 U.S.C. § 1983 (1994) action, alleging violations of the Religious Freedom Restoration Act of 1993 (RFRA), 42 U.S.C. §§ 2000bb to 2000bb-4 (1994).   Following a bench trial, the District Court entered judgment in favor of defendant prison officials, and plaintiffs appeal.   Having thoroughly reviewed the record, we agree with the District Court that defendants did not violate the RFRA.  Accordingly, we affirm the judgment of the District Court.   See 8th Cir.  R. 47B.